                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

In re:                                         )
                                               )
JOHN C. TOMBERLIN and                          )    CASE NO. 16-10168-7-BPC
JAN M. TOMBERLIN,                              )
                                               )    Chapter 7
                      Debtors.                 )

PURSUANT TO LOCAL RULE 4001-1, THIS MOTION WILL BE TAKEN UNDER
ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN
INTEREST FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE.
RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND, IN THE MANNER
DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK ELECTRONICALLY OR
BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE
CHURCH STREET, MONTGOMERY, AL 36104


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         NCP Bayou 2, LLC ("NCP"), a creditor, moves this Court for relief from the automatic

stay so that NCP may take all lawful action to execute upon its judgment against Dr. John C.

Tomberlin. In support of its Motion, NCP states:

         1.    NCP brings this motion (the "Motion") under Section 362(d) of the Bankruptcy

Code, Rule 4001(a)(1) of the Federal Rules of Bankruptcy Procedure, and Rule 4001-1 of the

Local Rules of the Bankruptcy Court for the Middle District of Alabama.

         2.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This

matter is a core proceeding under 11 U.S.C. § 157(b)(2). Venue of this matter is proper in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409(a).

         3.    On January 28, 2016, Dr. John C. Tomberlin and Jan M. Tomberlin filed their joint

voluntary petition for relief under Chapter 7 of the Bankruptcy Code.

         4.    Prior to that, Multibank 2009-1 CML-ADC Venture, LLC (“Multibank”) obtained

a judgment in the amount of $20,576,899.91 against Dr. Tomberlin on April 27, 2014, in the




 Case 16-10168       Doc 383     Filed 05/28/21 Entered 06/04/21 11:41:14          Desc Main
                                 Document      Page 1 of 47
Common Pleas Court of Erie County, Ohio. The judgment stemmed from Dr. Tomberlin’s

guaranty of a loan made for a real estate development in Ohio. The entry of the judgment followed

foreclosure of the underlying real estate and represented a deficiency owed to the lender. (See

Exhibit “A”).

       5.       Multibank then filed Civil Action 2014-50 to domesticate its judgment in Alabama

on August 5, 2014, in the Circuit Court of Coffee County, Alabama. Dr. Tomberlin contested that

action. The Circuit Court stayed the action when Dr. Tomberlin filed this Chapter 7 case, and the

domestication action remains stayed. (See Exhibit “B”).

       6.       Multibank filed Adversary Proceeding 16-01116 on October 17, 2016, objecting to

Dr. Tomberlin’s discharge. On December 1, 2017, Multibank transferred all its rights, title and

interests in the judgment against Dr. Tomberlin to NCP. (See Affidavit of Benjamin Gerig attached

as Exhibit “C”). NCP was substituted as Plaintiff in the Adversary Proceeding and, following a

trial, this Court denied Dr. Tomberlin’s discharge on November 3, 2017, under section 727(a)(2),

supporting the Order with a Memorandum Opinion. (Docs. 42, 43).

       7.       Dr. Tomberlin appealed the Court’s decision on December 28, 2017, to the United

States District Court for the Middle District of Alabama. (Doc. 51). The District Court affirmed

this Court’s Order denying Dr. Tomberlin’s discharge on February 12, 2020. (See Exhibit “D”).

Dr. Tomberlin then appealed the District Court’s Order to the Eleventh Circuit Court of Appeals,

who affirmed on May 5, 2021. (See Exhibit “E”).




 Case 16-10168        Doc 383    Filed 05/28/21 Entered 06/04/21 11:41:14          Desc Main
                                 Document      Page 2 of 47
        8.     Additional facts regarding Dr. Tomberlin’s assets, work, and the denial of his

discharge were stated in the recent Motion for Relief filed by the Internal Revenue Service filed

on April 9, 2021, and NCP references those facts. (Doc. 369, pp. 3-10). 1

        9.     The Bankruptcy Code’s automatic stay remains in force to protect property of a

bankruptcy estate from a creditor’s action. 11 U.S.C. 362(c)(1). Any other act against the debtor

directly also is prohibited until a debtor’s discharge is either granted or denied, assuming the case

is not closed or dismissed. 11 U.S.C. 362(c)(2).

        10.    This Chapter 7 case remains open. Dr. Tomberlin’s discharge has been denied, and

his appeals of that denial to both the District Court and the Eleventh Circuit have failed. By

operation of law, the automatic stay protecting Dr. Tomberlin from any action by NCP should now

be terminated, and the Court may confirm this under 11 U.S.C. §362(j). 2

        11.    As described by the I.R.S., despite considerable effort, Dr. Tomberlin has refused

to resolve the I.R.S. and NCP claims. He disputes them and, by all accounts, intends to continue

his years-long effort to avoid execution upon his assets. NCP anticipates these efforts will continue

in the pending state court domestication action and in any other action that may be taken against

him in pursuit of collection. This Court’s confirmation that the automatic stay is terminated will

provide clarity to the state court and any other court as to at least one potential issue that Dr.

Tomberlin might raise.




1
  The I.R.S. motion was served on all creditors and parties in interest, none of whom objected, and
the Court granted that motion on May 13, 2021. (Doc. 370, 372).
2
  Mrs. Jan Tomberlin has received her discharge. By this motion, NCP seeks no relief whatsoever
against Jan Tomberlin.



    Case 16-10168     Doc 383     Filed 05/28/21 Entered 06/04/21 11:41:14             Desc Main
                                  Document      Page 3 of 47
       WHEREFORE, NCP respectfully requests an Order confirming that the automatic stay

prohibiting certain actions against Dr. Tomberlin only is terminated, allowing it to continue its

prior state court domestication action, and providing it relief to take any action otherwise

prohibited by the automatic stay in furtherance of its rights and claims against Dr. John Tomberlin.



                                              /s/ Joel Connally (ASB-3751-Y72J)
                                              Attorney for NCP Bayou 2, LLC




OF COUNSEL:

STRENGTH & CONNALLY, LLC
7020 Fain Park Dr., Ste. 3
Montgomery, AL 36117
jc@strengthconnally.com
334.387.2121

                                CERTIFICATE OF SERVICE

       I hereby certify that I have provided a copy of the foregoing to all CM\ECF participants

via the CM|ECF system on this the 27th day of May, 2021.



                                              s/ Joel Connally  (ASB-3751-Y72J)
                                              Attorney for NCP Bayou 2, LLC




 Case 16-10168       Doc 383      Filed 05/28/21 Entered 06/04/21 11:41:14            Desc Main
                                  Document      Page 4 of 47
                                                                                    EXHIBIT A
  Fill in this information to identify the case:

  Debtor 1          John  C. Tomberlin
                    __________________________________________________________________

  Debtor 2              Jan M. Tomberlin
                        ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Middle District       of __________
                                                          of Alabama
                                                       District

  Case number           16-10168
                        ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                   

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                     NCP   Bayou 2, L.L.C.
                                     ___________________________________________________________________________________________________________
                                     Name of the current creditor (the person or entity to be paid for this claim)

                                     Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                        No
                                     ✔
                                        Yes. From whom?         Multibank     2009-1 CML-ADC Venture, LLC
                                                                 ______________________________________________________________________________________________________
   someone else?

3. Where should notices              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                           different)
   creditor be sent?
                                     Joel Connally, Attorney
                                     _____________________________________________________                       _____________________________________________________
   Federal Rule of                   Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                    7020 Fain Park Dr., Ste. 3
                                     ______________________________________________________                      ______________________________________________________
                                     Number      Street                                                          Number      Street
                                     Montgomery                 AL          36117
                                     ______________________________________________________                      ______________________________________________________
                                     City                       State             ZIP Code                       City                       State             ZIP Code

                                     Contact phone 334-387-2121
                                                    ________________________                                     Contact phone   ________________________

                                     Contact email   jc@strengthconnally.com
                                                       ________________________                                  Contact email   ________________________



                                     Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                     __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend             ✔
                                        No
   one already filed?
                                        Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                  MM / DD       / YYYY



5. Do you know if anyone             ✔
                                        No
   else has filed a proof               Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




                 Case 16-10168
  Official FormCase
                410    16-10168 Doc 3838 Filed
                                 Claim   Filed 05/28/21
                                               09/20/18       Entered 06/04/21 11:41:14Page
                                                Proof of ClaimDesc Main Document
                                                                                          Desc
                                                                                            1 ofMain
                                                                                                 31
                                                                                                  page 1
                                         Document         Page 5 of 47
 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                         42,049,124.00 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                             No
                                                                            ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                            
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Judgment
                                 ______________________________________________________________________________



9. Is all or part of the claim   ✔ No
                                 
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




             Case
              Case16-10168
                   16-10168 Doc 3838 Filed
                             Claim   Filed 05/28/21
                                           09/20/18 Entered     06/04/21
                                                          Desc Main      11:41:14Page
                                                                    Document        Desc
                                                                                      2 ofMain
                                                                                           31
 Official Form 410                   Document         Page 6 of 47
                                            Proof of Claim                                  page 2
12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/1 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                              Executed on date 09/20/2018
                                                   _________________
                                                           MM / DD     /   YYYY




                                       Joel Connally
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Joel D. Connally
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Attorney
                                                         _______________________________________________________________________________________________

                                  Company                Strength & Connally, LLC
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                7020  Fain Park Dr., Ste. 3
                                                         _______________________________________________________________________________________________
                                                         Number             Street

                                                         Montgomery                                     AL           36117
                                                         _______________________________________________________________________________________________
                                                         City                                                       State         ZIP Code

                                  Contact phone          334-387-2121
                                                         _____________________________                              Email   jc@strengthconnally.com
                                                                                                                                 ____________________________________




             Case
              Case16-10168
                   16-10168 Doc 3838 Filed
                             Claim   Filed 05/28/21
                                           09/20/18 Entered     06/04/21
                                                          Desc Main      11:41:14Page
                                                                    Document        Desc
                                                                                      3 ofMain
                                                                                           31
 Official Form 410                   Document         Page 7 of 47
                                            Proof of Claim                                  page 3
                               Tomberlin Claim Itemization



$ 20,576,899         Judgment entered April 17, 2014 (Exhibit “A”)
                     25% Post-Judgment Interest

$ (1,574,344)        Credit due from August 2, 2018, Order Confirming Sheriff’s Sale,
                     Ordering Deed,And Distribution of Proceeds (Exhibit “B”)

$ 22,521,828         Post-Judgment Interest Between April 17, 2014, Judgment and
                     August 2, 2018, Order @ 25%
                            (0.25 / 365) x $20,576,899 = $14,093.76 per diem
                            $14,093.76 x 1,598 days = $22,521,828.50

$     624,741        Post-Judgment Interest Between August 3, 2018, Order and
                     September 19, 2018, @ 25%
                            (0.25 / 365) x $19,002,556 = $13,015.44 per diem
                            $13,015.44 x 48 days = $624,741.12

$ (100,000)          Credit from repossession of personal property from
                     Miramar Beach, Fl., property.

$ 42,049,124         TOTAL AS OF 9/19/18




    Case
     Case16-10168
          16-10168 Doc 3838 Filed
                    Claim   Filed 05/28/21
                                  09/20/18 Entered   06/04/21
                                             Desc Main        11:41:14Page
                                                        Document         Desc
                                                                           4 ofMain
                                                                                31
                            Document       Page 8 of 47
            EXHIBIT "A" TO NCP BAYOU 2 PROOF OF CLAIM




Case
 Case16-10168
      16-10168 Doc 3838 Filed
                Claim   Filed 05/28/21
                              09/20/18 Entered   06/04/21
                                         Desc Main        11:41:14Page
                                                    Document         Desc
                                                                       5 ofMain
                                                                            31
                        Document       Page 9 of 47
Case
 Case16-10168
      16-10168 Doc 3838 Filed
                Claim   Filed 05/28/21
                              09/20/18 Entered
                                        Desc Main06/04/21 11:41:14Page
                                                    Document         Desc
                                                                       6 ofMain
                                                                            31
                        Document      Page 10 of 47
Case
 Case16-10168
      16-10168 Doc 3838 Filed
                Claim   Filed 05/28/21
                              09/20/18 Entered
                                        Desc Main06/04/21 11:41:14Page
                                                    Document         Desc
                                                                       7 ofMain
                                                                            31
                        Document      Page 11 of 47
                     EXHIBIT "B" TO NCP BAYOU 2 PROOF OF CLAIM




Case
 Case16-10168
      16-10168 Doc 3838 Filed
                Claim   Filed 05/28/21
                              09/20/18 Entered
                                        Desc Main06/04/21 11:41:14Page
                                                    Document         Desc
                                                                       8 ofMain
                                                                            31
                        Document      Page 12 of 47
Case
 Case16-10168
      16-10168 Doc 3838 Filed
                Claim   Filed 05/28/21
                              09/20/18 Entered
                                        Desc Main06/04/21 11:41:14Page
                                                    Document         Desc
                                                                       9 ofMain
                                                                            31
                        Document      Page 13 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 10 ofMain
                                                                            31
                        Document      Page 14 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 11 ofMain
                                                                            31
                        Document      Page 15 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 12 ofMain
                                                                            31
                        Document      Page 16 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 13 ofMain
                                                                            31
                        Document      Page 17 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 14 ofMain
                                                                            31
                        Document      Page 18 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 15 ofMain
                                                                            31
                        Document      Page 19 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 16 ofMain
                                                                            31
                        Document      Page 20 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 17 ofMain
                                                                            31
                        Document      Page 21 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 18 ofMain
                                                                            31
                        Document      Page 22 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 19 ofMain
                                                                            31
                        Document      Page 23 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 20 ofMain
                                                                            31
                        Document      Page 24 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 21 ofMain
                                                                            31
                        Document      Page 25 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 22 ofMain
                                                                            31
                        Document      Page 26 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 23 ofMain
                                                                            31
                        Document      Page 27 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 24 ofMain
                                                                            31
                        Document      Page 28 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 25 ofMain
                                                                            31
                        Document      Page 29 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 26 ofMain
                                                                            31
                        Document      Page 30 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 27 ofMain
                                                                            31
                        Document      Page 31 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 28 ofMain
                                                                            31
                        Document      Page 32 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 29 ofMain
                                                                            31
                        Document      Page 33 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 30 ofMain
                                                                            31
                        Document      Page 34 of 47
Case
Case16-10168
     16-10168 Doc 383
              Claim 8   Filed 09/20/18
                        Filed 05/28/21 Desc
                                        Entered
                                             Main06/04/21 11:41:14
                                                   Document         Desc
                                                                 Page 31 ofMain
                                                                            31
                        Document      Page 35 of 47
                                         DOCUMENT 40
                                                                              ELECTRONICALLY FILED
                                                                                 2/29/2016 12:57 PM
                                                                                71-CV-2014-000050.00
                                       EXHIBIT B                                CIRCUIT COURT OF
                                                                             COFFEE COUNTY, ALABAMA
                                                                              MICKEY COUNTS, CLERK

                  IN THE CIRCUIT COURT OF COFFEE COUNTY, ALABAMA
                                 ENTERPRISE DIVISION


 MULTIBANK 2009-1 CML-ADC VENTURE,
                                   )
 LLC,
 Plaintiff,                        )
                                   )
 V.                                ) Case No.:                    CV-2014-000050.00
                                   )
 TOMBERLIN JOHN C,,                )
 Defendant.                        )


                                            ORDER

       A suggestion of bankruptcy having been filed in this cause by the defendant, it is
therefore Ordered and Adjudged as follows:

       1. All further proceedings in this case are stayed pending disposition of said
Defendant's petition for discharge in bankruptcy.

       2. The parties in this case shall notify the Court of the status of the bankruptcy action
every 120 days.

       3. Furthermore, if any garnishment exists, it is hereby dismissed and the Garnishee
discharged. If any funds have been withheld from Defendant pursuant to the garnishment and
are in the possession of the Garnishee or the Clerk of Court, then said funds shall be returned
to Defendant.

       4. This case is ordered to the Administrative Docket.

DONE this 29th day of February, 2016.

                                             /s/ SHANNON R CLARK
                                             CIRCUIT JUDGE




 Case 16-10168       Doc 383     Filed 05/28/21 Entered 06/04/21 11:41:14            Desc Main
                                 Document      Page 36 of 47
                               EXHIBIT C




Case 16-10168   Doc 383   Filed 05/28/21 Entered 06/04/21 11:41:14   Desc Main
                          Document      Page 37 of 47
Case 16-10168   Doc 383   Filed 05/28/21 Entered 06/04/21 11:41:14   Desc Main
                          Document      Page 38 of 47
                                         EXHIBIT D

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

IN RE THE MATTER OF:                        )   CASE NO. 16-10168
JOHN C. TOMBERLIN, Debtor                   )
                                            )
JOHN C. TOMBERLIN,                          )
                                            )
                     Appellant,             )
                                            )
v.                                          )   CIVIL ACTION NO. 2:17cv872-ECM
                                            )
NCP BAYOU 2, LLC,                           )
                                            )
                     Appellee.              )


                                   FINAL JUDGMENT

      In accordance with the Memorandum Opinion entered on this day, the judgment of the

bankruptcy court in its November 3, 2017 Memorandum Opinion and Order and December 19,

2017 Order is AFFIRMED.



Done this 12th day of February, 2020.



                                        /s/ Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE




 Case16-10168
 Case 16-01116 Doc
               Doc383
                   67 Filed
                      Filed02/12/20
                            05/28/21 Entered
                                     Entered02/12/20
                                              06/04/2112:24:07
                                                      11:41:14 Desc
                                                               DescMain
                                                                    Main
                        Document Page
                      Document      Page39
                                         1 of 4
                                              47
                    CIVIL APPEALS JURISDICTION CHECKLIST


1.   Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited
     by statute:

     (a)     Appeals from final orders pursuant to 28 U.S.C. § 1291: Final orders and
             judgments of district courts, or final orders of bankruptcy courts which have been
             appealed to and fully resolved by a district court under 28 U.S.C. § 158, generally
             are appealable. A final decision is one that “ends the litigation on the merits and
             leaves nothing for the court to do but execute the judgment.” Pitney Bowes, Inc.
             v. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983) (citing Catlin v. United States,
             324 U.S. 229, 233, 65 S.Ct. 631, 633, 89 L.Ed. 911 (1945)). A magistrate judge’s
             report and recommendation is not final and appealable until judgment thereon is
             entered by a district court judge. 28 U.S.C. § 636(b); Perez-Priego v. Alachua
             County Clerk of Court, 148 F.3d 1272 (11th Cir. 1998). However, under 28
             U.S.C. § 636(c)(3), the Courts of Appeals have jurisdiction over an appeal from a
             final judgment entered by a magistrate judge, but only if the parties consented to
             the magistrate’s jurisdiction. McNab v. J & J Marine, Inc., 240 F.3d 1326, 1327-
             28 (11th Cir. 2001).

     (b)     In cases involving multiple parties or multiple claims, a judgment as to fewer
             than all parties or all claims is not a final, appealable decision unless the district
             court has certified the judgment for immediate review under Fed.R.Civ.P. 54(b).
             Williams v. Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984). A judgment which
             resolves all issues except matters, such as attorneys’ fees and costs, that are
             collateral to the merits, is immediately appealable. Budinich v. Becton Dickinson
             & Co., 486 U.S. 196, 201, 108 S.Ct. 1717, 1721-22, 100 L.Ed.2d 178 (1988);
             LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 837 (11th Cir. 1998).

     (c)        Appeals pursuant to 28 U.S.C. § 1292(a): Under this section, appeals are
                permitted from the following types of orders:
             i.    Orders granting, continuing, modifying, refusing or dissolving injunctions, or
                   refusing to dissolve or modify injunctions; However, interlocutory appeals
                   from orders denying temporary restraining orders are not permitted.
                   McDougald v. Jenson, 786 F.2d 1465, 1472-73 (11th Cir. 1986);
            ii. Orders appointing receivers or refusing to wind up receiverships; and
           iii. Orders determining the rights and liabilities of parties in admiralty cases.

     (d)     Appeals pursuant to 28 U.S.C. § 1292(b) and Fed.R.App.P. 5: The
             certification specified in 28 U.S.C. § 1292(b) must be obtained before a petition
             for permission to appeal is filed in the Court of Appeals. The district court’s
             denial of a motion for certification is not itself appealable.

     (e)     Appeals pursuant to judicially created exceptions to the finality rule: Limited
             exceptions are discussed in cases including, but not limited to: Cohen v.
             Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225-26, 93



 Case16-10168
 Case 16-01116 Doc
               Doc383
                   67 Filed
                      Filed02/12/20
                            05/28/21 Entered
                                     Entered02/12/20
                                              06/04/2112:24:07
                                                      11:41:14 Desc
                                                               DescMain
                                                                    Main
                        Document Page
                      Document      Page40
                                         2 of 4
                                              47
            L.Ed. 1528 (1949); Atlantic Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine
            Webber, Inc., 890 F.2d 371, 376 (11th Cir. 1989); Gillespie v. United States Steel
            Corp., 379 U.S. 148, 157, 85 S.Ct. 308, 312, 13 L.Ed.2d 199 (1964).

2.   Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional.
     Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir. 2001). In civil cases, Fed.R.App.P.
     4(a) and (c) set the following time limits:
     (a)    Fed.R.App.P. 4(a)(1): A notice of appeal in compliance with the requirements
            set forth in Fed.R.App.P. 3 must be filed in the district court within 30 days after
            the order or judgment appealed from is entered. However, if the United States or
            an officer or agency thereof is a party, the notice of appeal must be filed in the
            district court within 60 days after such entry. THE NOTICE MUST BE
            RECEIVED AND FILED IN THE DISTRICT COURT NO LATER THAN
            THE LAST DAY OF THE APPEAL PERIOD – no additional days are
            provided for mailing. Special filing provisions for inmates are discussed below.

     (b)    Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other
            party may file a notice of appeal within 14 days after the date when the first notice
            was filed, or within the time otherwise prescribed by this Rule 4(a), whichever
            period ends later.”

     (c)    Fed.R.App.P. 4(a)(4): If any party makes a timely motion in the district court
            under the Federal Rules of Civil Procedure of a type specified in this rule, the
            time for appeal for all parties runs from the date of entry of the order disposing of
            the last such timely filed motion.

     (d)    Fed.R.App.P. 4(a)(5) and 4(a)(6): Under certain limited circumstances, the
            district court may extend or reopen the time to file a notice of appeal. Under Rule
            4(a)(5), the time may be extended if a motion for an extension is filed within 30
            days after expiration of the time otherwise provided to file a notice of appeal,
            upon a showing of excusable neglect or good cause. Under Rule 4(a)(6), the time
            to file an appeal may be reopened if the district court finds, upon motion, that the
            following conditions are satisfied: the moving party did not receive notice of the
            entry of the judgment or order within 21 days after entry; the motion is filed
            within 180 days after the judgment or order is entered or within 14 days after the
            moving party receives notice, whichever is earlier; and no party would be
            prejudiced by the reopening.

     (e)    Fed.R.App.P. 4(c): If an inmate confined to an institution files a notice of appeal
            in either a civil case or a criminal case, the notice of appeal is timely if it is
            deposited in the institution’s internal mail system on or before the last day for
            filing. Timely filing may be shown by a declaration in compliance with 28 U.S.C.
            § 1746 or a notarized statement, either of which must set forth the date of deposit
            and state that first-class postage has been prepaid.




                                                                                    Rev.: 3/2011

 Case16-10168
 Case 16-01116 Doc
               Doc383
                   67 Filed
                      Filed02/12/20
                            05/28/21 Entered
                                     Entered02/12/20
                                              06/04/2112:24:07
                                                      11:41:14 Desc
                                                               DescMain
                                                                    Main
                        Document Page
                      Document      Page41
                                         3 of 4
                                              47
3.   Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of
     Appellate Procedure, is a suitable format. See also Fed.R.App.P. 3(c). A pro se notice of
     appeal must be signed by the appellant.

4.   Effect of a notice of appeal: A district court lacks jurisdiction, i.e., authority, to act after
     the filing of a timely notice of appeal, except for actions in aid of appellate jurisdiction or
     to rule on a timely motion of the type specified in Fed.R.App.P. 4(a)(4).




                                                                                        Rev.: 3/2011

 Case16-10168
 Case 16-01116 Doc
               Doc383
                   67 Filed
                      Filed02/12/20
                            05/28/21 Entered
                                     Entered02/12/20
                                              06/04/2112:24:07
                                                      11:41:14 Desc
                                                               DescMain
                                                                    Main
                        Document Page
                      Document      Page42
                                         4 of 4
                                              47
       USCA11 Case: 20-10776       Date Filed: 05/05/2021   Page: 1 of 5



                            EXHIBIT E                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                                No. 20-10776
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:17-cv-00872-ECM
                         Bkcy. No. 16-bk-10168



JOHN C. TOMBERLIN,

                                                             Plaintiff-Appellant,

                                    versus

MULTIBANK 2009-1 CML-ADM VENTURE, LLC,

                                                                       Defendant,

NCP BAYOU 2, LLC,

                                                             Defendant-Appellee.

                          ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                                (May 5, 2021)




Case 16-10168   Doc 383    Filed 05/28/21 Entered 06/04/21 11:41:14   Desc Main
                           Document      Page 43 of 47
          USCA11 Case: 20-10776       Date Filed: 05/05/2021    Page: 2 of 5



Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      John Tomberlin was deeply in debt. In 2014, an Ohio court entered a

judgment against him for more than $20,000,000, after he had defaulted on a loan

to Multibank (successor-in-interest to appellee, NCP Bayou 2). And, to make

matters worse, the IRS had been after him for years to pay more than $306,000 in

unpaid taxes (including interest and penalties). So in 2015, when the IRS levied

against his personal bank accounts, Tomberlin found himself in a difficult

situation. If he continued to deposit his income into his personal accounts, he

worried that the IRS would again garnish those funds, leaving him with nothing to

pay his bills, much less his creditors. So with the advice of counsel, he started to

use the corporate bank account of a business he owned—South Alabama

Diagnostic Imaging, PC (SADI)—as his personal checking account. He deposited

his salary into that account and withdrew funds from it to pay his phone bills,

insurance premiums, mortgage, and credit cards.

      Though this allowed Tomberlin to “get-by financially” while he prepared to

file for bankruptcy, the bankruptcy court later determined that this action also

disqualified him from having his indebtedness discharged under 11 U.S.C. § 727.

Tomberlin unsuccessfully appealed that decision to the district court, and he now

asks us to reverse the bankruptcy court’s order.


                                          2

 Case 16-10168    Doc 383    Filed 05/28/21 Entered 06/04/21 11:41:14     Desc Main
                             Document      Page 44 of 47
          USCA11 Case: 20-10776        Date Filed: 05/05/2021     Page: 3 of 5



      In an appeal from a bankruptcy proceeding, we “independently examine the

bankruptcy court’s factual and legal determinations, applying the same standards

of review as the district court.” In re Coady, 588 F.3d 1312, 1315 (11th Cir.

2009). That means we “review the bankruptcy court’s factual findings for clear

error and its resolution of any legal questions de novo.” Id.

      Debtors who file for Chapter 7 bankruptcy are offered an opportunity at a

“fresh start”—a discharge of their debts—as long as they abide by certain rules. In

re Mitchell, 633 F.3d 1319, 1326 (11th Cir. 2011). That is, under § 727(a)(2)(A),

the bankruptcy court “shall grant the debtor a discharge, unless” the “debtor, with

intent to hinder, delay, or defraud a creditor” has “transferred, removed, destroyed,

mutilated, or concealed” his property “within one year before the date of the filing

of the [bankruptcy] petition.” 11 U.S.C. § 727(a)(2)(A) (emphasis added). To

successfully object to a discharge, a creditor must show by a preponderance of the

evidence “(1) that the act complained of was done within one year prior to the date

the petition was filed, (2) with actual intent to hinder, delay, or defraud a creditor,

(3) that the act was that of the debtor, and (4) that the act consisted [of]

transferring, removing, destroying, or concealing any of the debtor’s property.” In

re Jennings, 533 F.3d 1333, 1339 (11th Cir. 2008).

      Here, the bankruptcy court found that Tomberlin was not entitled to a

discharge because he intended to hinder or delay payment to the IRS when he


                                            3

 Case 16-10168     Doc 383    Filed 05/28/21 Entered 06/04/21 11:41:14         Desc Main
                              Document      Page 45 of 47
          USCA11 Case: 20-10776        Date Filed: 05/05/2021   Page: 4 of 5



channeled his personal income into his corporate account. And on appeal,

Tomberlin admits that the first, third, and fourth elements were established. He

argues only that he lacked the requisite intent—an argument he frames both as

legal and factual.

      First, the alleged legal error. Tomberlin says that his intent—an “intent to

get-by financially”—was not the type of intent Congress “considered so abusive”

that it merited denial of a discharge. He claims that he “never misrepresented or

actively concealed the nature of what he was doing to or from anyone; nor did he

otherwise evidence intent to deceive or mislead his creditors (particularly the

IRS).” He also says that he had no “nefarious intent to hinder or delay the IRS.”

All that the evidence showed, he says, was that he “intended to prevent the IRS

levying his personal funds so that he could continue operating (in a financial

capacity) both professionally and personally.”

      Unfortunately for Tomberlin, that is all that the evidence needed to show: an

intent to delay or hinder (i.e. “prevent”) the IRS from levying his personal funds.

See 11 U.S.C. § 727(a)(2)(A). He posits that because he had a good reason for

delaying payment to the IRS—he needed to “protect” his money to “get-by

financially”—that he should still be entitled to a discharge. But even if he had

logical reasons for postponing payment, it does not change the fact that he intended

to delay the IRS’s collection. And such intent places him outside an entitlement to


                                           4

 Case 16-10168       Doc 383   Filed 05/28/21 Entered 06/04/21 11:41:14   Desc Main
                               Document      Page 46 of 47
          USCA11 Case: 20-10776       Date Filed: 05/05/2021   Page: 5 of 5



a discharge under § 727. See In re Smiley, 864 F.2d 562, 568 (7th Cir. 1989)

(affirming a denial of discharge when the debtor “intended to hinder or delay his

creditors, even if he had no intent to defraud them”).

      We also find no clear error in the bankruptcy court’s factual finding that

Tomberlin intended to delay or hinder the IRS. In re Kane, 755 F.3d 1285, 1298

(11th Cir. 2014). As the court observed, his own testimony made this fact

abundantly clear, as he testified that he used the “SADI account instead of personal

accounts as a way to ‘protect’ his money.” There is nothing clearly erroneous in

the court’s finding that using the SADI account to “‘protect’ the money and

prevent garnishment” constituted an intent to “hinder or delay a creditor.”


      AFFIRMED.




                                          5

 Case 16-10168    Doc 383    Filed 05/28/21 Entered 06/04/21 11:41:14    Desc Main
                             Document      Page 47 of 47
